DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 14, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 84-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite performing a method of massaging or rubbing a material onto biological barrier without dermabrasion as well as a composition with a geometry and strength sufficient to penetrate a biological barrier without dermabrasion. The process of dermabrasion is not discussed in the disclosure. The applicant points to several discussions in the specification of little or no visible damage occurring due to the application of the claimed method, but it is not clear that these discussions are synonymous with a lack of dermabrasion. This lack of clarity is founded in the fact that there is no discussion of what degree of skin alteration constitutes dermabrasion nor what structural features are necessary to avoid it. The specification talks about inflammation occurring as a result of the application of an embodiment of the claimed method, but it is not clear if this inflammation would qualify as dermabrasion (see page 16-page 17 line 7). No microparticle structures are discussed by the disclosure as yielding or avoiding dermabrasion. Thus, the artisan of ordinary skill would not have 

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 84-86 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite performing a method of massaging or rubbing a material onto biological barrier without dermabrasion as well as a composition with a geometry and strength sufficient to penetrate a biological barrier without dermabrasion. It is unclear what degree of skin reaction/impact constitutes dermabrasion according to the invention, given that it was not discussed as a concept in the original disclosure. While dermabrasion that removes entire layers of skin at a treatment site is understood, the degree of damage to the skin that is demonstrative of its practice on skin is not clear in the context of the instant invention. The applicant points to several discussions in the specification of little or no visible damage occurring due to the application of the claimed method, but it is not clear that these discussions are synonymous with a lack of dermabrasion. “Little” visible damage could constitute dermabrasion having occurred, but there was no maximum damage threshold established in the instant disclosure such 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 42-45, 47-48, 52, 55-58, 68-69, 77, 79, and 81-83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmer et al. (previously cited) in view of Blotsky et al. (previously cited), Audenaert et al. (previously cited), and Wallenburger et al. (previously cited) as evidenced by CPIC Fiberglass MSDS (previously cited).
Zimmer et al. teach compositions that include glass particles for application to skin to function as an abrasive (see abstract). These compositions are envisioned for manual application by rubbing (see paragraphs 7 and 34; instant claims 44-45). The particles are preferably non-round and envisioned as fibers as well as flakes which embrace a variety of aspect ratios (see paragraph 33 and claim 1; instant claims 42 and 48). Various glass forms are discussed such as ribbons and frits may be milled to an appropriate size (see paragraph 49). Zimmer et al. also teach that the particles are m are employed in manual abrasives (see paragraph 35). Applications that are envisioned to occur via a dermabrasion apparatus have particles that are about 102 to about 122 m (see paragraph 34). A carrier that includes a solvent is envisioned in the composition as well (see paragraph 41; instant claim 57). The particles themselves are taught to consist essentially of silica and may be a composite glass such as borosilicate where silica is the predominant oxide or other silica-dominated glasses (see paragraph 54 and examples 10 and 13 and claim 24). A specific diameter for the fibers that are envisioned is not detailed nor is a discussion of skin penetration.
Blotsky et al. teach powder exfoliating compositions for manual application to the skin (see abstract and examples 12-13). The powder materials envisioned have a maximum size of 100 to 200 m (see paragraph 123; instant claims 42 and 52).
Audenaert et al. teach the production of milled E-class glass fibers that have an average length of 180 m and diameter of 14 m yielding an aspect ratio of 12.8:1 or an average length of 240 m and diameter of 14 m yielding an aspect ratio of 17:1 (see table 1 and column 4 lines 1-16; instant claims 42, 52, 67-68, 77, and 81-83). The description of the fibers as having a length and diameter, implies a cylindrical shape (see instant claims 42, 48, and 77). Class–E glass fiber is dominated by silica (see Wallenburger et al. table 1). Such milled fibers were known to be sufficiently strong to penetrate skin (see CPIC Fiberglass MSDS page 3 second paragraph).
m. These choices would have been obvious because they are within the size range broadly envisioned by Zimmer et al. and are predominantly silica. In addition, the size choice is obvious because Blotsky et al. teach a preference for this size range of particles for manually applied exfoliating particles. Non-rounded particles are preferred by Zimmer et al. and fibers are amongst the small set of shapes that are named and fall within this subset of preferred particle shapes. It would then follow to prepare the fibers such that they are coated as detailed by Zimmer et al. and to rub the composition onto the skin as they also detail. The resulting compositions that are used in the method would have a compound to be delivered and have an aspect ratio, on average, of 180:14 which equals 12.9:1 (see instant claims 77, 79, and 81-83). There would be a reasonable expectation for their penetration into skin, since these particles are known to have that ability due to skin contact. Further, the act of rubbing the composition on skin would be expected to result in at least some particles penetrating the skin at an angle less than 90°, since there is nothing to ensure that they maintain a perfectly perpendicular angle to the skin surface to achieve a 90° entry (see instant claim 47).  Therefore 42-45, 47-48, 52, 55-58, 68-69, 77, 79, and 81-83 are obvious over Zimmer et al. in view of Blotsky et al., Audenaert et al., and Wallenburger et al. as evidenced by CPIC Fiberglass MSDS.

s 42-45, 47-48, 52-53, 55-58, 60, 68-71, 75-77, 79, and 81-83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmer et al. in view of Villani (previously cited), and Thorp et al. (previously cited) as evidenced by CPIC Fiberglass MSDS.
Zimmer et al. teach compositions that include glass particles for application to skin to function as an abrasive (see abstract). These compositions are envisioned for manual application by rubbing (see paragraphs 7 and 34; instant claims 44-45). The particles are preferably non-round and envisioned as fibers as well as flakes which embrace a variety of aspect ratios (see paragraph 33 and claim 1; instant claims 42 and 48). Zimmer et al. also teach that the particles are intended to provide a bioactive effect and may be coated with anti-bacterial compounds, anti-inflammatory compounds, vitamins, and lotions (see paragraphs 35 and 40 and claim 8; instant claims 42-43, 55-56, and 69). In the manual application embodiments, the particles are generally above 200 m and more preferably are sized at approximately 600 m (see paragraph 35; instant claims 42, 50, 52, 65). Applications that are envisioned to occur via a dermabrasion apparatus have particles that are about 102 to about 122 m (see paragraph 34). A carrier that includes a solvent is envisioned in the composition as well (see paragraph 41; instant claim 57). The particles themselves are taught to consist essentially of silica and may be a composite glass such as borosilicate where silica is the predominant oxide or other silica dominated glasses (see examples 10 and 13 and claim 24). A variety of production techniques are taught that would permit the artisan to precisely control the size, shape, and dimensions of the particles (see paragraphs 49-
Villani teaches compositions composed of needle-like (elongate) structures known as spicules that are composed of silicate in a dermabrasion composition (see paragraphs 14 and 29 and table 1). The envisioned variety of spicules belong to the species Spongilla lacustris (see paragraph 15). Employed spicules are pictured below

    PNG
    media_image1.png
    232
    492
    media_image1.png
    Greyscale

and appear to belong to the monaxon category which Villani describes as simple cylinders (see paragraph 16; instant claims 42, 48, and 77). As shown, some spicules have convex ends while others have flat ends (see instant claim 53). Some spicules can also be seen to have an included angle of less than 10 degrees (see largest spicule in figure 2B; instant claims 60 and 71). These spicules also have a substantially uniform cross-section and are taught to be uniform after sieving and sizing (see paragraph 20; instant claims 42 and 48). Upon massaging a powder of the Spongilla into the skin, the spicules penetrate the epidermis which includes the corneum of the skin (see paragraph 31; instant claims 42 and 45). Villani further teach that the penetrating spicules aid in the delivery of bioactive compounds to the dermis (see paragraph 33). Anesthetic is an envisioned pharmaceutical excipient compounded with the spicules along with a saline carrier (see paragraph 29; instant claims 42-43, 48, 55-57, 69-70). Villani goes on to Spongilla spicules are ground and sieved such that their average particle size is not more than 200 m and is uniform (see paragraphs 20 and 26; instant claim 58). An example is provided where Spongilla spicules are blended with a carrier and gently massaged into the skin with fingertips (manually) where a resulting tingling sensation was indicative of the spicules penetrating the skin (see example 1; instant claims 44 and 57).
Thorp et al. teach that Spongilla lacustris spicules come in three categories as shown in the figure below (see figure 4.25). 

    PNG
    media_image2.png
    386
    452
    media_image2.png
    Greyscale

Megasclere (M) and microsclere (m) are smooth surfaced and span from 158-362 m and 30-130 m, respectively (see page 117 first column third paragraph-second column first partial paragraph). The gemmoscleres have rough surfaces and span from 18-130 m (see page 117 first column third paragraph-second column first partial paragraph). The width of each variety is less than 25 m where several microsclere are also less than 10 m in width (see instant claims 67-68 and 75-76). As shown, some microsclere m and based on the range of lengths, average 80 m (see instant claims 50 and 52). 
It would have been obvious to one of ordinary skill at the time of the invention to prepare the composition of Zimmer et al. for manual application to skin then rub the composition on the skin because they say to do so. In addition, it also would have been obvious to select a uniform distribution of fibers sized and shaped like the macroslceres or microsclere spicules of Villani that have an average size that is no more than 200. This choice would have been obvious because particles of this shape and size are also envisioned for manual dermabrasion. This would include a range of lengths of 30-200 m, based upon the size of the microsclere and megasclere, which overlaps with and renders obvious the instantly claimed range.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Further, the selection of a glass that comprises silica would have been obvious because it is recommended by Zimmer et al. It would then follow to prepare these fibers such that they are coated as detailed by Zimmer et al., include them in a saline carrier as taught by Villani and more generically suggested by Zimmer et al., and then rub the composition onto the skin as Zimmer et al. and Villani also detail. Given the lengths and widths of these fiber particles the aspect ratio would fall within or overlap with the .

Claims 46, 54, and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmer et al. in view of Blotsky et al., Audenaert et al., and Wallenburger et al. as evidenced by CPIC Fiberglass MSDS as applied to 42-45, 47-48, 52, 55-58, 68-69, 77, 79, and 81-83 above or over Zimmer et al. in view of Villani and Thorp et al. as evidenced by CPIC Fiberglass MSDS as applied to claims 42-45, 47-48, 52-53, 55-58, 60, 68-71, 75-77, 79, and 81-83 above, each set of references, further in view of Lackner et al. (previously cited).
The modified teachings of Zimmer et al. render obvious the limitations of instant claims 41 and 48. Massage with the finger tips is taught or is expected to force their particles into the skin. A specific force is not recited.

It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a 1N force with the fingertip massage employed to the composition of Zimmer et al. in view of Villani and Thorp et al. as evidenced by CPIC Fiberglass MSDS or that or Zimmer et al. in view of Blotsky et al., Audenaert et al., and Wallenburger et al. as evidenced by CPIC Fiberglass MSDS (see instant claims 46 and 61). Such a force would have been obvious because it was known to be that imposed by touch as is desired by Villani and Zimmer et al. for their application techniques. Since the spicules of Villani penetrate the skin under gentle touch and milled glass fiber (or similarly sized and shaped glass particles) do so as well due to touch, the particles made obvious by the modified teachings of Zimmer et al. are able to withstand this force (see instant claim 54). Therefore claims 46, 54, and 61 are obvious over Zimmer et al. in view of Villani, Thorp et al., and Lackner et al. as evidenced by CPIC Fiberglass MSDS or Zimmer et al. in view of Blotsky et al., Audenaert et al., Wallenburger et al., and Lackner et al. as evidenced by CPIC Fiberglass MSDS.

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmer et al. in view of Blotsky et al., Audenaert et al., and Wallenburger et al. as evidenced by CPIC Fiberglass MSDS as applied to claims 42-45, 47-48, 52, 55-58, 68-69, 77, 79, and 81-83 above or over Zimmer et al. in view of Villani and Thorp et al. as evidenced by CPIC Fiberglass MSDS as applied to claims 42-45, 47-48, 52-53, 55-58, .
The modified teachings of Zimmer et al. render obvious the limitations of instant claim 42. While their fiber shaped particles would penetrate human skin upon massaging and have flat end or more sharp pointed tips, the amount of pressure they are able to withstand is not explicitly discussed (see paragraph 31).
Shergold et al. teach that the pressure induced upon a blunt tipped cylindrical punch and a sharp tipped cylindrical punch when penetrating skin is approximately 7.3 MPa and 67 MPa, respectively (see figure 20).
Given that the fiber shaped particles of the modified Zimmer reference penetrate the skin, they must be able to withstand the yield stress of skin. Since the ends of the particles fall within the spectrum between sharp tipped and flat ended, the pressure they were able to withstand would also fall between 7.3 MPa and 67 MPa, overlapping with the range instantly claimed thereby rendering them obvious (see MPEP 2144.05). Therefore claim 59 is obvious over Zimmer et al. in view of Blotsky et al., Audenaert et al., and Wallenburger et al. as evidenced by CPIC Fiberglass MSDS and Shergold et al. or Zimmer et al. in view of Villani et al. and Thorp et al. as evidenced by CPIC Fiberglass MSDS and Shergold et al.

Claims 62-64 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmer et al. in view of Blotsky et al., Audenaert et al., and Wallenburger et al. as evidenced by CPIC Fiberglass MSDS as applied to 42-45, 47-48, 52, 55-58, 68-69, 77, 79, and 81-83 above or over Zimmer et al. in view of Villani and .
The modified teachings of Zimmer et al. render obvious the limitations of instant claims 41 and 48 where their composition is envisioned for skin resurfacing.  Hydrogen peroxide as well as green seaweed powder are envisioned additional excipients (see paragraph 30). An explicit time for rubbing/massaging into skin is not disclosed nor is an angle of penetration.
Villani B teach Spongilla lacustris spicule based compositions like those of Villani in view of Thorp et al. that are envisioned for skin resurfacing (see paragraph 102). Here a composition includes the Spongilla spicule powder along with hydrogen peroxide (compound) and green seaweed powder. The composition is applied to the face in a circular motion for approximately 5 minutes then left to dry (see paragraph 102). “Approximately 5 minutes” includes times just less than 5 minutes. A later example that applies another Spongilla spicule powder based composition to the face in massaging circular motions (see paragraph 105).
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a composition of Zimmer et al. in view of Blotsky et al., Audenaert et al., and Wallenburger et al. as evidenced by CPIC Fiberglass MSDS or of Zimmer et al. in view of Villani et al. and Thorp et al. as evidenced by CPIC Fiberglass MSDS that also includes hydrogen peroxide and green seaweed powder and apply it to the face with massaging circular motions for just less than 5 minutes as taught by Villani B. This modification would have been obvious because the compositions are envisioned for the .

Claims 68, 75, and 79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zimmer et al. in view of Blotsky et al., Audenaert et al., and Wallenburger et al. as evidenced by CPIC Fiberglass MSDS as applied to claims 42-45, 47-48, 52, 55-58, 68-69, 77, 79, and 81-83 above or over Zimmer et al. in view of Villani and Thorp et al. as evidenced by CPIC Fiberglass MSDS as applied to claims 42-45, 47-48, 52-53, 55-58, 60, 68-71, 75-77, 79, and 81-83 above, each set of references, further in view of Nakamura et al. (previously cited).

Nakamura et al. teach milled glass fiber employed in a composition that is ultimately placed in contact with human tissue (see abstract). The size of the class-E glass fibers is 200 m in length and 10 m in diameter (see page 734 first column last paragraph). This yields and aspect ratio of 20:1.
It would have been obvious to one of ordinary skill in the art at the time of the invention to select the milled glass fiber of Nakamura et al. as the particles employed in the modified methods of Zimmer et al. This size is within the range envisioned for both sets of modified teachings of Zimmer et al.  Therefore claims 68, 75, and 79 are obvious over Zimmer et al. in view of Blotsky et al., Audenaert et al., Wallenburger et al., and Nakamura et al. as evidenced by CPIC Fiberglass MSDS or Zimmer et al. in view of Villani et al., Thorp et al., and Nakamura et al. as evidenced by CPIC Fiberglass MSDS.

Claims 42-45, 47-48, 52-53, 55-58, 60, 67-71, and 74-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villani in view of Thorp et al. as evidenced by Egger (previously cited).
Villani teaches compositions composed of needle-like (elongate) structures known as spicules that are composed of silicate in a dermabrasion composition (see paragraphs 14 and 29 and table 1; instant claim 49). Egger details that silicates are chemically composed of silica tetrahedra that bond together alone or with other atoms to form hundreds of different silicate minerals (see page 2 second full paragraph). The Spongilla lacustris (see paragraph 15). Employed spicules are pictured below

    PNG
    media_image1.png
    232
    492
    media_image1.png
    Greyscale

and appear to belong to the monaxon category which Villani describes as simple cylinders (see paragraph 16; instant claims 42, 48, and 77). As shown, some spicules have convex ends while others have flat ends (see instant claim 53). Some spicules can also be seen to have an included angle of less than 10 degrees (see largest spicule in figure 2B; instant claims 60 and 71). These spicules also have a substantially uniform cross-section and are taught to be uniform after sieving and sizing (see paragraph 20; instant claims 42 and 48). Upon massaging a powder of the Spongilla into the skin, the spicules penetrate the epidermis which includes the corneum of the skin (see paragraph 31; instant claims 42 and 45). Villani further teach that the penetrating spicules aid in the delivery of bioactive compounds to the dermis (see paragraph 33). Anesthetic is an envisioned pharmaceutical excipient compounded with the spicules along with a saline carrier (see paragraph 29; instant claims 42-43, 48, 55-57, 69-70, and 77). Villani goes on to teach that the Spongilla spicules are ground and sieved such that their average particle size is not more than 200 m and is uniform (see paragraphs 20 and 26; instant claims 58 and  65-66). An example is provided where Spongilla spicules are blended with a carrier and gently massaged into the skin with fingertips (manually) where a 
Thorp et al. teach that Spongilla lacustris spicules come in three categories as shown in the figure below (see figure 4.25). 

    PNG
    media_image2.png
    386
    452
    media_image2.png
    Greyscale

Megasclere (M) and microsclere (m) are smooth surfaced and span from 158-362 m and 30-130 m, respectively (see page 117 first column third paragraph-second column first partial paragraph). The gemmoscleres have rough surfaces and span from 18-130 m (see page 117 first column third paragraph-second column first partial paragraph). The width of each variety is less than 25 m where several microsclere are also less than 10 m in width (see instant claims 67-68 and 75-76). As shown, some microsclere spicules have convex ends while others have flat ends (see instant claim 53). Some microsclere spicules can also be seen to have an included angle of less than 10 degrees (see instant claims 60 and 71). The microsclere can also be seen to have m and based on the range of lengths, average 80 m (see instant claims 50 and 52).
	Given the size of the microsclere and megasclere that occur in the desired Spongilla as taught by Thorp et al. which meet the desired size requirement of Villani, it would have been obvious to one of ordinary skill in the art at the time of the invention to sieve Spongilla lacustris spicules of Villani to capture a uniform size distribution whose average is no greater than 200 m. This modification would have been obvious because Villani teach sieving to capture the desired spicule size.  This would include a range of lengths of 30-200 m, based upon the size of the microsclere and megasclere, which overlaps with and renders obvious the instantly claimed range, thereby rendering them obvious (see MPEP 2144.05). Given the lengths and widths of these fiber particles the aspect ratio would fall within or overlap with the ranges instantly claimed, thereby rendering them obvious (see MPEP 2144.04; instant claims 77-79). The subsequent inclusion of these spicules in their composition with anesthetic and/or saline would then follow since both are envisioned excipient materials Villani teach to include. It also would follow to then gently massage the composition into skin such that the spicules penetrate the skin as Villani teach. Further, the act of massaging the spicules would be expected to result in at least some penetrating the skin at an angle less than 90° since there is nothing to ensure that they maintain a perfectly perpendicular angle to the skin surface to achieve a 90° entry (see instant claim 47).  Therefore claims 42-45, 47-48, 52-53, 55-58, 60, 67-71, and 74-79  are obvious over Villani in view of Thorp et al. as evidenced by Egger

s 46, 54, and 61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villani in view of Thorp et al. as evidenced by Egger as applied to claims 42-45, 47-48, 52-53, 55-58, 60, 67-71, and 74-79 above, and further in view of Lackner et al.
Villani in view of Thorp et al. as evidenced by Egger render obvious the limitations of instant claims 41 and 48. Gentle massage with the finger tips is taught to force their elongate spicules into the skin. A specific force is not recited.
Lackner et al. teach that light touch with a finger is up to 1 N in force (see abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to apply a 1N force with the fingertip massage employed to the composition of Villani in view of Thorp et al. as evidenced by Egger (see instant claims 46 and 61). Such a force would have been obvious because it was known to be a gentle touch as is desired by Villani for the application technique. Since the spicules penetrate the skin under gentle touch, they are able to withstand this force (see instant claim 54). Therefore claims 46, 54, and 61 are obvious over Villani in view of Thorp et al. and Lackner et al. as evidenced by Egger.

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villani in view of Thorp et al. as evidenced by Egger as applied to claims 42-45, 47-48, 52-53, 55-58, 60, 67-71, and 74-79 above, and further evidenced by Shergold.
Villani in view of Thorp et al. as evidenced by Egger render obvious the limitations of instant claim 41) While their microparticles, termed spicules, are taught to 
Shergold et al. teach that the pressure induced upon a blunt tipped cylindrical punch and a sharp tipped cylindrical punch when penetrating skin is approximately 7.3 MPa and 67 MPa, respectively (see figure 20).
Given the fact that Villani et al. teach that their microparticles /spicules penetrate the skin, they must be able to withstand the yield stress of skin. Since the ends of the spicule microparticles of Villani et al. in view of Thorp et al. as evidenced by Egger fall within the spectrum between sharp tipped and flat, the pressure they were able to withstand would also fall between 7.3 MPa and 67 MPa, overlapping with the range instantly claimed. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Therefore claim 59 are obvious over Villani in view of Thorp et al. as evidenced by Egger and Shergold et al.

Claims 62-64 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villani in view of Thorp et al. as evidenced by Egger as applied to claims 42-45, 47-48, 52-53, 55-58, 60, 67-71, and 74-79 above, and further in view of Villani B.
Villani in view of Thorp et al. as evidenced by Egger render obvious the limitations of instant claims 41 and 48 where their composition is envisioned for skin 
Villani B teach Spongilla lacustris spicule based compositions like those of Villani in view of Thorp et al. that are envisioned for skin resurfacing (see paragraph 102). Here a composition includes the Spongilla spicule powder along with hydrogen peroxide (compound) and green seaweed powder. The composition is applied to the face in a circular motion for approximately 5 minutes then left to dry (see paragraph 102). “Approximately 5 minutes” includes times just less than 5 minutes. A later example that applies another Spongilla spicule powder based composition to the face in massaging circular motions (see paragraph 105).
It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare a composition of Villani in view of Thorp et al. as evidenced by Egger with hydrogen peroxide and green seaweed powder and apply it to the face with massaging circular motions for just less than 5 minutes as taught by Villani B. This modification would have been obvious because the compositions of Villani and Villani B are for the same purpose and include the same ingredients. Further, massaging to achieve the circular motion is a taught method to achieve the taught application. This modification is also obvious as the application of the same technique to a similar product in order to yield the same improvement. Regarding the angle of penetration, Villani details the penetration of the microparticles into skin, thus they must have some angle of penetration. For the recitation of a 45 degree angle of penetration, there is a 50:50 chance that any given microparticle will enter at an angle within this range since 


Response to Arguments
Applicant's arguments filed July 14, 2021 have been fully considered. In light of the amendment to the claims, the previous grounds of rejection are withdrawn and new or previous grounds of rejection are applied to address the new claim scope. Pertinent arguments by the applicant in regard to these rejections are addressed below. 
The applicant argues that Zimmer implicitly teaches substantially spherical particles due to the discussion of d50 value for their particles after milling. This presumption overlooks the fact that Zimmer explicitly names ribbons, frits, flakes and fibers as shapes for their particles which are all elongate shapes. They also teach that a variety of aspect ratios may be obtained for their particles. Further, a d50 represents a median size and does not dictate the geometry of the particles.
The applicant also argues that Villani teaches milling of their sponge particles to less than 200 m and that this yields particles with multiple cutting surfaces. As noted in 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/CARALYNNE E HELM/Examiner, Art Unit 1615